Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21- 30, and 33 - 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO2014096379 (for the convenience, US20150344716 is cited).
ethyl acetate or isopropyl acetate, or mixtures of these solvents have proved to be very suitable organic solvents ([0051-0052]). [0160] Alcohols, for example ethanol, 2-propanol and/or 1-propanol, glycol ethers, for example methoxy propanol, ethoxy propanol, propylene glycol and/or dipropylene glycol, monomethyl ether, esters, for example methyl acetate, ethyl acetate, isopropyl acetate, propyl acetate, methoxy and/or ethoxy propyl acetate, ketones, for example 2-butanone-4-methyl-2-penthanone, acetone and/or cyclohexanone, aliphatic hydrocarbons, such as for example benzines or mixtures thereof are suitable as solvents for flexographic inks([0160]). 
The at least one polycarboxylic acid with at least 4 carbon atoms, which is preferably covalently bonded to at least one polyglycol ether. The polycarboxylic acid and polyglycol ether are disclose in paragraph [0058],[0073],[0082]-[0086] and [0098-0104]. The composition comprises dispersing additives. For example, polymers with 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the desired dispersing additive as applicant set forth in the claims in the composition, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable dispersing additive form the composition involves only routine skill in the art, for the purpose of utilizing the composition for a desired application. The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).

Regarding claim 24, the surfaces of the metal effect pigments are therefore preferably completely covered with the at least one polycarboxylic acid ([0055]). 
Regarding claim 25, the level of metal effect pigments in the pigment preparation according to the invention lies in a range of from 10 to 80 wt.-%, further preferably from 20 to 60 wt.-%, still further preferably from 30 to 55 wt.-%, in each case relative to the total weight of the pigment preparation ([0153]).
Regarding claims 26-27 and , the level of metal effect pigments in composition lies in a range of from 10 to 80 wt.-%, further preferably from 20 to 60 wt.-%, still further preferably from 30 to 55 wt.-%, in each case relative to the total weight of thecomposition. Furthermore, it is preferred for the level of any solvent(s) to lie in a range of from 20 to 90 wt.-%, further preferably from 40 to 80 wt.-%, still further preferably from 45 to 70 wt.-%, in each case relative to the total weight of the composition. The level of any further additives in the composition, per additive, preferably lies in a range of from 0 to 5 wt.-%, preferably from 0.5 to 2.5 wt.-%, in each case relative to the total weight of the pigment preparation ([0153-0155]).
Regarding claims 29 and 30, cellulose derivatives, for example cellulose nitrate, ethyl cellulose, ethyl hydroxyethyl cellulose and/or cellulose acetopropionate, vinyl polymers, for example polyvinyl butyrates, PVC mixed polymers, polyacrylates and/or polymethacrylates, styrene-maleic acid mixed polymers, polyamide resins, polyesters, polyurethanes, ketone resins, malinate resins, shellac or mixtures thereof are preferably 
Regarding claim 33, alcohols, for example ethanol, 2-propanol and/or 1-propanol, glycol ethers, for example methoxy propanol, ethoxy propanol, propylene glycol and/or dipropylene glycol, monomethyl ether, esters, for example methyl acetate, ethyl acetate, isopropyl acetate, propyl acetate, methoxy and/or ethoxy propyl acetate, ketones, for example 2-butanone-4-methyl-2-penthanone, acetone and/or cyclohexanone, aliphatic hydrocarbons, such as for example benzines or mixtures thereof are suitable as solvents for flexographic inks([0160]).
Regarding claims 34 - 35, the flexographic inks can contain plasticizers, waxes, such as for example polyethylene and/or polypropylene waxes, slip agents, such as for example silicones and/or fatty acid amides, wetting agents, dispersing additives, etc., as further additives ([0161]).
Regarding claim 37, the flexographic inks can be used for printing on printing substrates, such as for example paper, cardboard, card, metal foil, for example aluminum foil, plastic film, etc. or laminates thereof([0162]).
Regarding claim 36, the composition comprising metal effect pigments with a level of metal effect pigments lies in a range of 10 to 90 wt.-%, relative to the total weight of the composition and the composition is present as a flexographic ink (claims 11 and 12).
Regarding claims 40 - 41, US20150344716 discloses a composition comprising metal effect pigments having the average size in a range of from 1.7 to 2.8 micron and 
The at least one polycarboxylic acid with at least 4 carbon atoms, which is preferably covalently bonded to at least one polyglycol ether. The polycarboxylic acid and polyglycol ether are disclose in paragraph [0058],[0073],[0082]-[0086] and [0098-0104]. The composition comprises dispersing additives. For example, polymers with acidic groups can be used as additional dispersing additive. The acidic groups can be for example the sulfate group, sulfonic acid group, phosphate group, phosphonic acid group and mixtures thereof. The acid number of the additional dispersing additive 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the desired dispersing additive as applicant set forth in the claims in the composition, since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable dispersing additive form the composition involves only routine skill in the art, for the purpose of utilizing the composition for a desired application. The Courts have held that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (See MPEP 2144.07).
Regarding claim 42, the metal effect pigment preferably contains or consists of metal which is selected from the group which of aluminum, aluminum alloys, copper, copper alloys and brass([0048]). 
Response to Arguments
08/23/2021 have been fully considered but they are not persuasive. 
Applicant submits that the art of record fails to teach or render obvious all of the features recited in each independent claim. For instance, Applicant notes that amended independent claim 21 recites “a VMP pigment slurry” that comprises “one or more VMP pigments.” Moreover, amended independent claim 21 recites “one or more solvents, wherein the solvent is selected from the group consisting of esters, alcohol and blends thereof.” Amended independent claim 21 further recites that “the ester solvent is selected from the group consisting of methyl acetate, ethyl acetate, n-propyl acetate, 1-propyl acetate, isopropyl acetate, n-butyl acetate, isobutyl acetate, sec-butyl acetate, tert-butylacetate, ethyl butyrate, ethyl lactate, hexyl acetate, isoamyl acetate, methyl propionate, and mixtures and blends thereof.” Amended independent claim 21 further recites that “the alcohol solvent is selected from the group consisting of methanol, ethanol, n-propanol, 1- propanol, isopropanol, n-butanol, 1-butanol, 2-butanol, isobutanol, tert-butanol, benzyl alcohol, ethylene glycol, diethylene glycol, 2-ethylhexanol, glycerol, methyl carbitol, 2-methyl-1-butanol, 3-methyl-2-butanol, 1,2-propanediol, 1,3-propane diol, propylene glycol, propylene glycol monomethyl ether, propylene glycol monomethyl ether acetate, propylene glycol mono-n-propyl ether, propylene glycol mono-n-butyl ether, propylene glycol mono-t-butyl ether, propylene glycol monophenyl ether, dipropylene glycol monomethyl ether, dipropylene glycol monomethyl ether acetate, dipropylene glycol dimethyl ether, dipropylene glycol mono-n-butyl ether, dipropylene glycol mono-t-butyl ether, dipropylene glycol mono-n-propyl ether, tripropylene glycol monomethyl ether, tripropylene glycol mono-n-propyl ether, 
The Examiner respectfully submits that US20150344716 discloses a composition comprising metal effect pigments having the average size in a range of from 1.7 to 2.8 micron and the average thickness in a range of from 15 to 50 nm (read on VMP ), at least one polycarboxylic acid, and additives ([0020]). The metal effect pigments can be both PVD pigments, therefore pigments obtained by physical vapor deposition ([0030]). The composition comprising metal effect pigments with a level of metal effect pigments lies in a range of 10 to 90 wt.-%, relative to the total weight of the composition and the composition is present as a flexographic ink (claims 11 and 12). The composition contains at least one solvent. The solvent is can be methyl acetate, ethyl acetate or isopropyl acetate and et al. ([0051-0052] and [0160]).The at least one polycarboxylic acid with at least 4 carbon atoms, which is preferably covalently bonded to at least one polyglycol ether. The polycarboxylic acid and polyglycol ether are disclose in paragraph [0058],[0073],[0082]-[0086] and [0098-0104]. The composition comprises dispersing additives. For example, polymers with acidic groups can be used as additional dispersing additive. The acidic groups can be for example the sulfate group, sulfonic acid group, phosphate group, phosphonic acid group and mixtures thereof. Examples of commercially available dispersing additives are Solsperse 20000, 24000, 3000, 32000, 32500, 33500, 34000 and 35200 (Avecia K.K.) or Disperbyk-102, 106, 111, 161, 162, 163, 164, 166, 180, 190, 191 and 192 (BYK-Chemie GmbH 46462 Wesel, Germany) or .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731